DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/15/2021.
Claims 1-19 remain pending in the application.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Blanchard on 03/18/2021.
The application has been amended as follows: 
Please amend claim 1 to read as follows:
Claim 1. A method of electrochemically analyzing an undiluted whole blood sample in a test sensor, the method comprising:
	introducing an undiluted whole blood sample to an inlet of a test sensor, the test sensor having at least one isolated flow path;
	contacting the undiluted whole blood sample with a lysing agent at a first chemical reaction zone in the at least one isolated flow path to release red blood cell constituents, 
	then contacting the undiluted whole blood sample with an interference reduction matrix that reduces lysate interference,
	then contacting the undiluted whole blood sample with a proteolytic agent at a second chemical reaction zone in the at least one isolated flow path;

	reducing the activity of the proteolytic agent by altering the chemistry of the sample at the protease inactivation zone;
	then transferring the sample from the protease inactivation zone to an electrochemical reaction zone in the at least one isolated flow path;
	then contacting the sample with an active enzyme that selectively undergoes a redox reaction with an analyte in the sample to produce a measurable species; and
	electrically altering the oxidation state of the measurable species with an electrode pair in response to an applied potential to generate an output signal component responsive to the analyte concentration of the sample.

Please cancel claim 4.
	In claim 5, please replace “4” between “claim” and “, where” with “1”.
	In claim 6, please replace “4” between “claim” and “, where” with “1”.
	In claim 9, please replace “4” between “claim” and “, where” with “1”.

The following is an examiner’s statement of reasons for allowance: 
Addressing claim 1, the prior art does not disclose or make obvious the limitation of claim 1, particularly the combination of the limitations “contacting the undiluted whole blood sample with a lysing agent at a first chemical reaction zone in the at least one isolated flow path to release red blood cell constituents”, “then contacting the undiluted whole blood sample with an interference reduction matrix that reduces lysate interference” and “then contacting the undiluted whole blood sample with a proteolytic agent at a second chemical reaction zone in the at least one isolated flow path” in context of the remaining claimed steps of claim 1.  Both Dan and Yuan disclose that the sample is diluted with diluent or buffer when the sample comes into contact with the lysing agent and the proteolytic agent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/18/2021